Name: Commission Regulation (EEC) No 1514/78 of 30 June 1978 amending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: means of agricultural production;  processed agricultural produce;  agricultural policy;  agricultural activity
 Date Published: nan

 No L 178/60 Official Journal of the European Communities 1 . 7. 78 COMMISSION REGULATION (EEC) No 1514/78 of 30 June 1978 amending Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves  under (a), second indent, the words 'a mixed farm within the meaning of (b)' are amended to read : 'a farm keeping young calves and other animals',  the provisions under (b) are amended to read : '(b) "mixed farm" means a farm keeping both young calves and other animals, which does not satisfy the conditions referred to in the second indent of (a) and which meets one of the following requirements :  the number of young calves shall not exceed the total number of cows kept on the farm,  the number of young calves shall not exceed the number of pigs kept on the farm but in no case shall exceed 20 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1038/78 (2), and in particular Article 10 (3) thereof, Whereas the term 'mixed farm' is defined in Article 2 ( 1 ) of Commission Regulation (EEC) No 2793/77 of 15 December 1977 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves (3 ) ; whereas ex ­ perience has shown that this definition must be made more exact in order to ensure that it is applied in accordance with the purpose of the Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 2 Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 2793/77 : This Regulation shall enter into force on 1 July 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 June 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 134, 22 . 5 . 1978 , p . 4 . (3 ) OJ No L 321 , 16 . 11 . 1977, p . 30 .